Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210090720 A1 to Karri et al. (hereinafter, Karri).	
Regarding claim 1, Karri discloses:
A method for emergency response handling, the method comprising: receiving, by an application server, an emergency signal from at least one of a vehicle or a user device of an occupant of the vehicle; collecting, by the application server, sensor data from one or more sensors in the vehicle or the user device based on the emergency signal; detecting, by the application server, an in-vehicle emergency based on the sensor data, wherein the in-vehicle emergency corresponds to at least one of an emergency associated with the occupant and an emergency associated with the vehicle {Karri, abstract: The system receives data from one or more mobile computing devices, wherein data comprises a first location associated with an event, video data and audio data and the system analyze the received data. And the system matches one or more medical personnel with one or more injured individual of the event and generates an output list, wherein the output list comprises a second location to transport the injured individual. / fig. 1, paragraph [0020]: Triage computer 110 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. / paragraph [0024]: FIG. 2 is a functional block diagram illustrating triage component 111 in accordance with an embodiment of the present invention. In the depicted embodiment, triage component 111 can include sensor component 212, identification component 213, medical data component 214 and analysis component 215. It is noted that triage component 111 can be utilized as an application (front end interface) on mobile computing devices. The application implemented on the mobile device may contain a user interface and functionality such as, but not limited to, “RECORD EVENT IN PROGRESS” (i.e., record the vehicle accident scene in real-time), “SEND EVENT LOCATION” (i.e., send the location coordinates to the emergency responders and/or the back end server of the system) and “REQUEST RESPONDER” (i.e., request emergency responder to the location of the user).}; 
determining, by the application server, a severity level and a context associated with the detected in-vehicle emergency based on the sensor data {Karri, paragraph [0026]: Identification component 213 can determine (based on the images and/or audio cues) that the laceration is not deep enough to require immediate medical attention [severity level]. Images of Car B show a crushed front end and an unresponsive Driver B in the driver seat in front of a deflated airbag. Identification component 213 was able to analyze additional images of Car B and Driver B, and can identify deep tissue bruising around the head and thoracic area of Driver B. Identification component 213 can determine (based on the images and/or audio cues) that the deep tissue bruising is not serious enough to require immediate medical attention [severity level].};
selecting, by the application server, from a plurality of responses, one or more responses to handle the detected in-vehicle emergency, wherein the one or more responses are selected based on the determined severity level and the determined context; executing, by the application server, one or more response actions based on the selected one or more responses, wherein executing the one or more response actions comprises: communicating, by the application server, an instruction to at least one of the user device, an emergency contact of the occupant, a response team associated with the in- vehicle emergency, and one or more user devices associated with one or more users present within a first distance from the vehicle when the in-vehicle emergency is detected. {Karri, paragraph [0029]: analysis component 215 of embodiments of the present invention can provide, in real time, the capability of determining, qualified medical personnel closest (i.e., pre-determined distance that can be adjustable) to the accident scene and/or injured individual of the accident based on several factors. These factors include, but are not limited to, a) status of the injured individual, identified using images of the accident location and audio cues/clues from the injured individual and other people at the accident location; b) severity of the accident and time of the accident to determine the criticality of the injured individual and accessibility to the accident location; c) specialization of the corresponding medical personnel required based on b [a response team associated with the in- vehicle emergency]; d) history of trauma cases handled by the medical personnel identified in c matching the injured individual's condition; e) the injured individual's family doctor or an acquaintance of the family doctor, can be identified based on a social media profile or past treatments of the injured individual; f) other external factors such as, but not limited to, access to the accident location; and g) audio and video clues associated with the damage to the vehicle where the injured individual was positioned.}.
	Similar reasoning applies to claim 11.
Regarding claim 2, which depends from claim 1, Karri discloses:
wherein the emergency signal is received based on an input received via one of the one or more sensors, a mobile application hosted on the user device, and an emergency input interface of the vehicle {Karri, paragraph [0026]}.
	Similar reasoning applies to claim 12.
Regarding claim 4, which depends from claim 1, Karri discloses:
wherein the one or more sensors include at least one of a global positioning system (GPS) sensor, an impact sensor, a temperature sensor, a speed sensor, a smoke sensor, a proximity sensor, a pressure sensor, an image sensor, and a microphone {paragraph [0026}: Sensor component 212 can contain information associated with the various sensors (e.g., camera, microphones, location, etc.).}.
	Similar reasoning applies to claim 14.
Regarding claim 5, which depends from claim 1, Karri discloses: 
wherein executing the one or more response actions further comprises at least one of: causing, by the application server, an external vehicular display of the vehicle to display textual and graphical content indicating the detected in-vehicle emergency; communicating, by the application server, a message or a pre-recorded voice message to the emergency contact of the occupant; and displaying, by the application server, an emergency assistance message on the user device of the occupant {Karri, paragraphs [0024], [0027]:  The registry (e.g., emergency responders/personnel, other medical personnel, etc.) can contain the following information, but it is not limited to, name including contact information (e.g., phone number, email and address, etc.), medical specialty, years of experience in the medical treatment (either general or specific type of injury), primary location including attached hospitals/clinics, social media profile and status indicator (i.e., availability)}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7, 10, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri in view of  US 20140368601 A1 to deCharms.
Regarding claim 3, which depends from claim 1, Karri does not explicitly disclose: further comprising storing, by the application server, a medical profile of the occupant in a memory of the user device, wherein the emergency signal is received based on a deviation of a current health state of the occupant from the stored medical profile.
deCharms remedies this and teaches in paragraph [0066]: Some of the entities 116 a-d may have additional subsystems to further facilitate such assistance to the user, such as the professional security service 116 b which can have access to emergency routing data 134 (e.g., information identifying an appropriate emergency response system (e.g., 911 or PSAP system or jurisdiction) to handle the user's 110 situation), user data 136 (e.g., information about the user 110, such as height, weight, name, age, appearance, address, automobile, medical conditions [a medical profile of the occupant in a memory of the user device] , preferences), and a secure data storage system 138 (e.g., storage system to log information regarding the interaction between the mobile computing device 102 and the computing devices 108 a-d). / paragraph [0090]: The wearable computing devices 216 can include any of a variety of appropriate wearable computing device, such as eyewear (e.g., GOOGLE GLASS), smart watches, wearable cameras (e.g. GoPro, Looxcie) and/or wearable motion sensors or biosensors (e.g. heart monitor, breathing monitor, pulsox, EEG monitor, blood composition monitor including glucose monitor). The wearable computing devices 216 can provide information to the mobile computing device 202 regarding the surrounding physical environment and/or a stat of the user [current health state of the occupant], and can additionally output information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user medical profile feature of deCharms with the described invention of Karri in order to use user medical profile as emergency criterion.
Similar reasoning applies to claim 13.
Regarding claim 7, which depends from claim 1, Karri does not explicitly disclose: further comprising activating, by the application server, the one or more sensors based on the emergency signal for the collection of the sensor data.
deCharms remedies this and teaches in paragraph [0066]: each of the computing devices 108 a-d may additionally initiate [activate] remote control over the mobile computing device 102 (e.g., turn on/off various subsystems [sensors] of the mobile computing device 102, such as lights, speakers, camera, microphone, display). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote activation feature of deCharms with the described invention of Karri in order to facilitate sensor data acquisition.
	Similar reasoning applies to claim 18.
Regarding claim 10, which depends from claim 1, Karri discloses: wherein the sensor data includes at least one of image data, speech data of the occupant, temperature data, impact magnitude data, pressure magnitude data, speedometer data, location data, and current health state data {Karri, paragraph [0026]: identification component 213 can provide the capability of detecting and identifying objects from sensor component 212. Sensor component 212 can contain information associated with the various sensors (e.g., camera [image data], microphones [speech data], location, etc.).}.
Karri does not explicitly disclose: wherein the current health state data includes blood pressure magnitude data of the occupant, pulse-rate data of the occupant, oxygen level data of the occupant, and state of consciousness of the occupant.
	deCharms remedies this and teaches in paragraph [0090]: The wearable computing devices 216 can include any of a variety of appropriate wearable computing device, such as eyewear (e.g., GOOGLE GLASS), smart watches, wearable cameras (e.g. GoPro, Looxcie) and/or wearable motion sensors or biosensors (e.g. heart monitor, breathing monitor, pulsox, EEG monitor, blood composition monitor including glucose monitor). The wearable computing devices 216 can provide information to the mobile computing device 202 regarding the surrounding physical environment and/or a stat of the user, and can additionally output information. Blood pressure and oxygen level are implied as output of biosensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biosensors deCharms with the described invention of Karri in order to use user’s medical state as emergency criterion.
Claim(s) 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri in view of  US 20180310159 A1 to Katz et al. (hereinafter, Katz).
Regarding claim 8, which depends from claim 1, Karri does not explicitly disclose: further comprising storing, by the application server, in a memory of one of the user device and a vehicle device of the vehicle, a plurality of emergency keywords indicating a plurality of in-vehicle emergencies, and wherein the emergency signal is received based on an utterance of one or more emergency keywords from the plurality of emergency keywords by the occupant.   
Katz remedies this and teaches in paragraph [0329]: For analyzing the voice command, speech recognition software may be installed on the device 2014, or on the triggering devices 2006, or in a cloud-based system (not shown). The speech recognition software in the devices 2006 may use keyword spotting to analyze the voice command. Upon detecting a voice command, the audio detector 2004 can trigger the audio file(s) to one or more nearby triggering devices 2006. In an example, the triggering devices 2006 (e.g. smart phone, laptops, desktop). The triggering devices 2006 may perform an analysis of the audio(s) received from the audio detector 2004 to confirm the emergency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speech recognition feature of Katz with the described invention of Karri in order to facilitate receiving emergency signal by vehicle occupant’s speech. 
	Similar reasoning applies to claim 19.
Regarding claim 9, which depends from claim 1, Karri does not explicitly disclose: further comprising storing, by the application server, in a memory of one of the user device and a vehicle device of the vehicle, a plurality of gestures indicating a plurality of in-vehicle emergencies, and wherein the emergency signal is received based on an action of the occupant that results in one or more gestures of the plurality of gestures.
Katz remedies this and teaches in paragraph [0014]: the emergency is triggered by user interaction with the triggering device. In some embodiments, the user interaction comprises at least one of pressing a soft or hard button, a gesture, or a voice command.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gesture recognition feature of Katz with the described invention of Karri in order to facilitate receiving emergency signal by vehicle occupant’s gesture.
	Similar reasoning applies to claim 20.
Claim(s) 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri in view of  US 20210016781 A1 to Karunai-Ramanujamet al. (hereinafter, Karunai-Ramanujam).
Regarding claim 6, which depends from claim 1, Karri does not explicitly disclose: wherein executing the one or more response actions further comprises at least one of: providing, by the application server, a navigation assistance to the occupant of the vehicle via the user device or a vehicle device of the vehicle; controlling remotely, by the application server, a central lock of the vehicle for locking or unlocking; controlling remotely, by the application server, a driving speed of the vehicle to halt the vehicle; and initiating, by the application server, a troubleshooting of the vehicle}. 
Karunai-Ramanujam remedies this and teaches in paragraph [0066]: the capability comprises a driving capability of a driver of the vehicle to operate the vehicle or a health issue of the occupant within the vehicle… the instructions comprise instructions for the vehicle to autonomously navigate or remote control instructions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote control feature of Karunai-Ramanujam with the described invention of Karri in order to provide help at occupant emergency.
Regarding claim 16, which depends from claim 11, Karri does not explicitly disclose: wherein to execute the one or more response actions, the application server is further configured to provide a navigation assistance to the occupant of the vehicle.
Karunai-Ramanujam teaches in paragraph [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote control feature of Karunai-Ramanujam with the described invention of Karri in order to provide navigation help at occupant emergency.
Regarding claim 17, which depends from claim 11, Karri does not explicitly disclose: wherein to execute the one or more response actions, the application server is further configured to: remotely control a central lock of the vehicle to lock or unlock; and remotely control a driving speed of the vehicle to halt the vehicle.
Karunai-Ramanujam remedies this and teaches in paragraph [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote control feature of Karunai-Ramanujam to include central lock and speed control for a vehicle and to incorporate the modification with the described invention of Karri in order to ensure safety of occupants.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri in view of  US 10424204 B1 to Han.
	Regarding claim 15,which depends from claim 11, Karri does not explicitly disclose: wherein to execute the one or more response actions, the application server is further configured to cause an external vehicular display of the vehicle to display a predefined text indicating the detected in-vehicle emergency.
	Han remedies this and teaches in col. 4, lines 10-18: stationary vehicle 110 may be equipped with vehicle lights for common vehicle operations (e.g., brake lights, turn signals, emergency lights, cabin lights, etc.) which may be turned on or flashed to provide a visual warning signal. In some embodiments, stationary vehicle 110 may be equipped with external display devices (e.g., liquid crystal display (LCD)), which may display signals, lights, text, or other visual warning indications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external display of Han with the described invention of Karri in order to notify emergency to surrounding vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661